DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al (US 2013/0212944).
Regarding Claim 7, Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]) and a total pore volume of at least 0.25 cm3/g after calcination at 1000°C for 2 hours (see [0010]).  Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).  Stephenson further discloses the zirconia comprising at least 80 wt% zirconia (see [0013]).  Stephenson further discloses the zirconia comprising 1-49 wt% ceria or 0.5-25 wt% lanthana (see [0014-0015]).  
Regarding the total pore volume of at least 0.10 cm3/g after calcination at 900°C in an air atmosphere for 2 hours, it would be reasonable to conclude that since Stephenson is silent with respect to atmosphere that the property relates to calcination in air.  Thus, because Stephenson discloses a compound that has total pore volume that is equal to or greater than 0.25 ml/g after calcination for 2 hours at 1000°C in air, the skilled artisan would have been reasonably motivated to expect that the total pore volume as measured by N2 physisorption of at least 0.10 ml/g after calcination at 900°C in an air atmosphere for 2 hours which constitutes a less severe heat treatment and therefore cannot have a lower total pore volume as a result of sintering.
Regarding the zirconium oxide comprising 99% zirconium oxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconium oxide as disclosed by Stephenson where the ceria or lanthana is present in any concentration overlapping with 1-49 wt% or 0.5-25 wt% respectively including 0.5 to 1% and expect to produce the zirconium oxide having improved catalytic performance and heat resistance of total pore volume disclosed by Stephenson.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing ceria or lanthana, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 33, Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]).  Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).  Stephenson further discloses the zirconia comprising at least 80 wt% zirconia (see [0013]).  Stephenson further discloses the zirconia comprising 1-49 wt% ceria or 0.5-25 wt% lanthana (see [0014-0015]).  
Regarding the zirconium oxide comprising 99% zirconium oxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconium oxide as disclosed by Stephenson where the ceria or lanthana is present in any concentration overlapping with 1-49 wt% or 0.5-25 wt% respectively including 0.5 to 1% and expect to produce the zirconium oxide having improved catalytic performance and heat resistance of total pore volume disclosed by Stephenson.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing ceria or lanthana, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Stephenson does not explicitly disclose that the CO2 uptake is at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours.
However, the skilled artisan would have been motivated to reasonably expect the composition disclosed by Stephenson to exhibit the property (CO2 uptake) in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  Here the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Here, because Stephenson discloses a compound structurally reading upon that instantly claimed, with respect to concentration of zirconium oxide, type of dopant, concentration of dopant, and Lewis acidity the skilled artisan would have been motivated to reasonably expect that Stephenson’s zirconium oxide comprising 1% or less of ceria or lanthana would possess the claimed CO2 uptake at 400-600°C after calcination at 600°C for 2 hours.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson and in further view of Mercera et al (Zirconia as a support for catalysts Influence of additives on the thermal stability of the porous texture of monoclinic zirconia, Appl Cata, 71 (1991) 363-391).
, Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]).  Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).  Stephenson further discloses the zirconia comprising at least 80 wt% zirconia (see [0013]).  Stephenson further discloses the zirconia comprising 1-49 wt% ceria or 0.5-25 wt% lanthana (see [0014-0015]).  
Regarding the zirconium oxide comprising 99% zirconium oxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconium oxide as disclosed by Stephenson where the ceria or lanthana is present in any concentration overlapping with 1-49 wt% or 0.5-25 wt% respectively including 0.5 to 1% and expect to produce the zirconium oxide having improved catalytic performance and heat resistance of total pore volume disclosed by Stephenson.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing ceria or lanthana, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Stephenson does not explicitly disclose that the CO2 uptake is at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours.
However, the skilled artisan would have been motivated to reasonably expect the composition disclosed by Stephenson to exhibit the property (CO2 uptake) in values comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  Here the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Here, because Stephenson discloses a compound structurally reading upon that instantly claimed, with respect to concentration of zirconium oxide, type of dopant, concentration of dopant, and Lewis acidity the skilled artisan would have been motivated to reasonably expect that Stephenson’s zirconium oxide comprising 1% or less of ceria or lanthana would possess the claimed CO2 uptake at 400-600°C after calcination at 600°C for 2 hours.
	Regarding 80% monoclinic phase after calcination at 450°C in an air atmosphere for 2 hours, Mercera discloses a zirconia comprising as additive oxides of Mg, Ca, Y, or La (see Page 374, Influence of Additives).  Mercera further discloses that the volume fraction of monoclinic zirconia in zirconium oxide with La additive after calcining in static air at 450°C for 15 hours is close to 1.00 (see Page 377, Figure 5).  Mercera further suggests that supports for catalysts must possess high accessible surface area, good thermal and chemical stabilities and high mechanical strength (see Page 364, Third Para).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconium oxide which is used as a catalyst as disclosed by Stephenson where the zirconium oxide has a volume fraction of monoclinic zirconia that is close to 1.00 after calcining in air at 450°C for 15 hours as disclosed by Mercera in order to produce a catalyst that has high accessible surface area, chemical stability, and high mechanical strength at high temperatures.

Claims 9-10, 12, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (US 9,895,674).
Peterson discloses a filtration material comprising zirconium hydroxide impregnated with metal sulfate (see Col 6, Ln 61 to Col 7, Ln 11) where the filtration material removes basic gases such as NH3 by acid sites on the filtration material (see Col 1, Ln 56-65).  Peterson further discloses an example where the loading of the metal sulfate is such that the material is 1.8% sulfate by weight (see Col 12, Example 7).  Peterson further discloses porous zirconium hydroxide having porosity representing a surface area of at least greater than 250 m2/g and in some aspects 250 to 600 m2/g (see Col 6, Ln 1-6).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a filtration material comprising zirconium hydroxide impregnated with 1.8 wt% sulfate as disclosed by Peterson where the surface area is in any workable or optimum range overlapping with greater than 250 m2/g as disclosed by Peterson including at least 375 m2/g in order to produce a filtration material with improved capacity for removing basic gases as suggested by Peterson.
Regarding Claim 10, Peterson further discloses the zirconium hydroxide having a total pore volume of at or greater than 0.3 cm3/.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a filtration material comprising zirconium hydroxide i as disclosed by Peterson where the total pore volume is in any workable or optimum range overlapping with greater than 0.3 cm3/g as disclosed by Peterson including at least 0.5 cm3/g in order to produce a filtration material with improved capacity for removing basic gases as suggested by Peterson.
Regarding Claim 12, Peterson discloses an example where the loading of sulfate is 1.8 wt% (see Col 12, Example 7).
Regarding Claim 37, Peterson discloses a filtration media for gases (i.e. a sorbent) comprising the zirconium hydroxide (see Col 3, Ln 24-30).
Regarding Claim 39, because Peterson discloses a compound structurally reading upon that instantly claimed, with respect to concentration of zirconium hydroxide, sulfate dopant, concentration of sulfate, and acidity the skilled artisan would have been motivated to reasonably expect that Peterson’s sulfate acid sites are Lewis acid sites.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to Claim 9, and in further view of Stephenson.
As applied to Claim 9, Peterson discloses a zirconium hydroxide comprising 0.1 to 30 wt% of a sulfate, having acid sites and a surface area of at least 375m2/g.
Peterson does not disclose the doped zirconium hydroxide comprising one or more of an additional dopant selected from a rare earth hydroxide or oxide, yttrium hydroxide or oxide, or another transition metal hydroxide or oxide, such that the total zirconium content of the zirconium hydroxide is not less than 50 wt% on an oxide basis. 
Stephenson discloses a zirconium-based mixed hydroxide for catalytic purification of gases with ammonia and sulphur compounds (see [0001] and [0006]) having Lewis acid sites (see [0008]).  Stephenson further discloses the zirconium hydroxide comprising cerium, silicon, or lanthanum hydroxide or oxide (see [0011]).  Stephenson further discloses the zirconia comprising at least 80 wt% zirconia (see [0013]).  Stephenson further discloses the zirconium hydroxide comprising 1-49 wt% cerium hydroxide or 0.5-25 wt% lanthanum hydroxide (see [0014-0015]).  Stephenson further discloses that the lanthanum and cerium dopants improve the purification of ammonia and sulphur compounds by increasing the amount of Lewis acid and base sites (see [0012] and [0009]).  Stephenson therefore reads on a zirconium hydroxide doped with rare earth hydroxide or oxide such that the total zirconium content of the zirconium hydroxide is not less than 50 wt%.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the filtration media as disclosed by Peterson where the zirconium hydroxide is doped with cerium hydroxide or lanthanum hydroxide in an amount such that the total zirconium hydroxide content is not less than 50 wt% as disclosed by Stephenson in order to improve the number of acid sites and improve the purification of ammonia and sulphur compounds as suggested by Stephenson.

Allowable Subject Matter
Claims 3-4, 13-15, 31-32, 34, and 38 are allowed for the same reasons as given in the Office Action dated 4/23/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/30/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/3/2022